Citation Nr: 0319622	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  94-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease (COPD), currently rated as 30 
percent disabling.

2.  Entitlement to an increased rating for epididymitis of 
the left testicle, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for the 
residuals of cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran's active military service extended from November 
1974 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The case was previously before the Board in July 1997 and 
November 2000.  During the pendency of this appeal, certain 
relevant regulations have been amended, including 38 C.F.R. 
§ 4.118 for evaluating skin disorders.  As a result, a 
determination has been made that additional development is 
necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for COPD, 
and post-surgical residuals of 
epididymitis of the left testicle and 
cholecystectomy from January 2003 to the 
present and to provide copies of any 
private treatment records he may have in 
his possession for that period.  The RO 
should obtain records from each health 
care provider the veteran identifies, if 
not already in the claims file.  

2.  After any documents obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the RO should arrange for the 
veteran to be examined by a VA pulmonary 
specialist.  All necessary tests and 
studies should be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.  
The results of the pulmonary function 
tests should be included in the report.  

?	It is essential that the 
pulmonary function study 
contains the full range of 
results necessary to rate the 
disability under the current 
diagnostic criteria (FEV-1, 
FEV-1/FVC, and DLCO (SB), 
maximum oxygen consumption).  
If the test for DLCO (SB) is 
not feasible or is 
inappropriate, the examiner 
should so indicate.
?	The results of the pulmonary 
function tests post-drug or 
inhalation therapy must be 
reported, or explained why the 
results were not provided.
?	The presence or absence of cor 
pulmonale, right ventricular 
hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or 
outpatient oxygen therapy 
should also be documented.  
?	The examiner should also 
address whether there are 
manifestations of exertional 
dyspnea sufficient to prevent 
climbing one flight of steps or 
walking one block without 
stopping and ventilatory 
impairment of severe degree 
confirmed by pulmonary function 
tests with marked impairment of 
health.

3.  The RO should arrange the veteran to 
be provided a VA dermatologic 
examination.  

?	The examiner is requested to 
determine the nature and extent 
of the veteran's service-
connected post-surgical scars 
relating to his epididymitis of 
the left testicle and his 
cholecystectomy.  
?	With regard to the post-
surgical scars, the examiner 
should comment on the size, 
degree of any pain, ulceration, 
and/or limitation of function 
of an affected part of each 
scar, taken individually. 
?	The examiner should be provided 
with the claims file and must 
review the entire claims file 
in conjunction with the 
examination.  

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, and if not, the RO 
should take corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claims in light 
of any recent amendments to the law, 
including the old and amended versions of 
38 C.F.R. § 4.97, Diagnostic Code 6603 
(1997) and 38 C.F.R. § 4.97, Diagnostic 
Code 6604 (2002); as well as 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 
(2002) and 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (67 Fed. Reg. 49,590-01, 
July 31, 1997) if applicable.  See 
Esteban v. Brown, 6 Vet. App. 259 
(1994)(separate schedular evaluations 
warranted where applicable diagnostic 
codes apply to different manifestations 
of the same disability). 

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should include a review of all 
pertinent laws and regulations and should 
reflect RO consideration of all pertinent 
evidence received since issuance of the 
most recent supplemental statement of the 
case in January 2003.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




